997 So.2d 1239 (2008)
Gelin VADINE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1877.
District Court of Appeal of Florida, Third District.
December 31, 2008.
Gelin Vadine, in proper person.
Bill McCollum, Attorney General, and Lane Hodes, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., RAMIREZ, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Gelin Vadine appeals from judgments of conviction and sentences entered after his guilty plea to counts 3, 4, and 5 in circuit court case number 06-43724, and violations of probation in circuit court case numbers 05-23743 and 06-31081. Thereafter, the assistant public defender filed a memorandum appellant's brief pursuant Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and the Court provided time for appellant to file a statement of points on appeal.
Appellant has filed a document titled "Motion for Posconviction Relier 3.850[sic]," which we accept as his statement of points on appeal. Because the issues raised therein should be decided in the trial court, see State v. Thompson, 735 So.2d 482 (Fla.1999); Rhodes v. State, 704 So.2d 1080 (Fla. 1st DCA 1997), we dismiss this appeal, without prejudice to appellant filing the appropriate motions below.
Dismissed.